Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability. Alice Corp. v. CLS Bank Int'l, 573 U.S._ (2014). Claims 1-20 each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
MPEP 2106 Step 2A - Prong 1:
The claims are directed to the abstract idea of offering event tickets for sale (as shown in the recited representative functions of the independent claims- receiving a resource submission request to offer a resource to other participants; in response to the resource submission request, generating a plurality of segments for the resource and generating a plurality of mutually exclusive conditions that are each associated with a different one of the plurality of generated segments for a given resource; storing the plurality of segments, and associated conditions, receiving requests for different ones of the plurality of generated segments; assigning participants to different ones of the plurality of segments and storing the assignments ,receiving real world event data; determining, based on the received real world event data, 
	It is similar to other abstract ideas held to be non-statutory by the courts (see Content Extraction and Transmission LLC v. Wells Fargo Bank, N.A., 776 F.3d 1343 (Fed. Cir. 2014)—data collection, recognition of data within the collected data, and storage of that recognized data; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship. See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").
MPEP 2106 Step 2A - Prong 2:
	This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application.
The elements merely serve to provide a general technological environment (e.g., computers and the Internet) in which to carry out the judicial exception ("non-transitory computer-readable 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir.
2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Flere, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A
Prong 2. Moreover, the additional elements recited are known and conventional generic computing elements ("non-transitory computer-readable storage medium”, “ processing system” “ hardware processor” , resource distribution computer system” “ resource distribution computer system” , “ digital resource data”, “ remote computing system”, “ transceiver” , and “first client computer system”—see published Specification Paragraphs:[0040] Ticket distribution computer system 200 (also called a resource distribution computer system in certain examples) includes multiple different modules or components (which may be combined into a single component in certain example embodiments) that operate to carry out the functionality described herein [0041] Client computer systems may include desktop computer, tablets, smart phones, and other types of computing devices. [0070] Figure 4 is a block diagram of an example computing device 400 (which may also be referred to, for example, as a "computing device," "computer system," or "computing system") according to some embodiments. In some embodiments, the computing device 400 includes one or more of the following: one or more processors 402; one or more memory devices 404; one or more network interface devices 406; one or more display interfaces 408; and one or more user input adapters 410. Additionally, in some embodiments, the computing device 400 is connected to or includes a display device 412. As will explained below, these elements (e.g., the processors 402, memory devices 404, network interface devices 406, display interfaces 408, user input adapters 410, display device 412) are hardware devices (for example, electronic circuits or combinations of circuits) that are configured to perform various different functions for the computing device 400.[0071]-[0081]).  The Specification describes these at a high level of generality and in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy the statutory disclosure requirements.

	There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
Dependent Claims Step 2A:
	The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented. Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea (e .g. using computers to communicate data). These do not integrate the abstract idea into a practical application for the same reasons as above.
Dependent Claims Step 2B:
	The dependent claims merely use the same general technological environment and instructions to implement the abstract idea. Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CELLA et al (US 2008/0097869 A1) in view of Erisman (US 2008/0016007 A) in further view of Leach et al.( US 2008/0109323 A1)

As per claim 1, Cella teaches: 
A resource distribution computer system comprising: a non-transitory computer-readable storage medium configured to store digital resource data for a resource and segment data for the resource; a processing system that includes at least one hardware processor, the processing system configured to: receive, from a first client computer system, a resource submission request to offer the resource to other participants; (par. 11, providers of goods and services could identify and post offers, such as on an Internet site, including a contingency event, a good, service, or other item the Supply or demand for which is dependent on the contingency event, and the price at which the seller is willing to enter into a provide the good, service or other item at a predetermined price. par.7, par. 16, [ a ticket for an event  represents the resource],  par.76) 
Cella further teaches in response to the resource submission request, generate a plurality of segments for the resource and generate a plurality of conditions that are each associated with a different one of the plurality of generated segments for a given resource; (par.27, the contingent event may consist of a blending of one or more contingencies, including any of the contingencies identified herein. Par.13-14, par.79, Allocation of options for rounds, rather than a single game, introduces additional complexity to the allocation scheme. The host or provider must determine not only the number of options that it has to sell for the round, but also the different combinations of teams that could appear in the round and the different locations that could host games. A variety of conservative approaches would permit allocation of options in a manner that would not result in a conflict. fig.8, par. 94, the rows may correspond to available options, e.g., tickets or accommodations, for that team round game, [options and futures corresponds to segments]).   Cella does not teach mutually exclusive conditions however, this is taught by Erisman ( abstract, par.56, mutually exclusive items may either be multiple items that physically cannot be possessed simultaneously or they may be more than one item that the user would not wish to simultaneously possess. This system allows the user to enter multiple, rank ordered bids that are sequentially processed. This allows the user to effectively bid on a large number of items while only receiving the item corresponding to their single, highest ranked, winning bid. Par.72,) it would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the mutually exclusive feature for the same reasons its useful in Erisman -namely, This allows the user to effectively bid on a large number of items 
Cella further teaches store the plurality of segments, and associated conditions, to the non-transitory computer-readable storage medium; ( par.15, allowing a user to bid on an option to purchase a ticket or travel accommodations to a contingent ticketed event, including database having stored therein an option or futures record having a team field representative of a participant being a candidate for participation in the contingent event, an event field representative of the sporting event, and a value field representative of a value of a minimum winning bid to purchase an option or future for a ticket or travel accommodation to the event if the participant is selected to participate in the event, par.62, database having store information, such as inventory data for various contingent events, Such as ticket inventory and prices) 
Cella further teaches receive, from remote computing systems, requests for different ones of the plurality of generated segments; assign participants to different ones of the plurality of segments and store the assignments to the non-transitory computer-readable storage medium;    ( par.15, and a server, in connection with said database, and capable of processing a bid representative of a request to purchase one or more of said options or futures, and being capable of processing said bid and said option or futures record to adjust the minimum winning bid value and to allocate an option or futures contract to the winning bid, par.16, option or futures bid database including allocation fields representative of an option or futures bid for each of said ticket)
Cella further teaches receive, real world event data; (par.112, the contingency event is related to weather. It can be predicted that weather will be relevant to a wide range of goods, services, and activities, but the weather itself cannot be predicted with a high range of long-term accuracy. Thus, a buyer 102 could purchase an option or futures contract for delivery of a weather-dependent good or service, with the purchase contingent upon the occurrence of a measurable weather event at a given time. Weather-dependent goods and services that could be made the Subject of weather-contingent options and futures contracts include, par.22, Where contingencies emerge after a chain of many related marketplace events (such as the progression of a sports season), an active marketplace can be established for the trading of options and futures contracts based on the events)
While Cella teaches cause a notification to be sent to the participant ( par.89, a message is sent to the user at a step 224 informing the user ) Cella does not explicitly teach, receive data via a transceiver, determine, based on the received data, which of plurality of conditions are no longer possible and update the 29 2821477AC-4010-435 non-transitory computer-readable storage medium based on the determination; and as a result of determining that only one participant is associated with a remaining number of the plurality of conditions that are possible, the request for the resource has been accepted.  However, this is taught by Leach (par. 160, a plurality of future items may include a seat at each home playoff game of a sports team. The plurality of future items is contingent on the team reaching the playoffs and then continuing to win in the playoffs such that further home games may be played. If the team does not make the playoffs, the contingent event certificate 606 or right for the plurality of home playoff games expires. Likewise if the team fails to advance beyond the first home playoff game, the contingent event certificate 606 or right would expire.  Par.188, status of each contingent event certificate 606 or right (expired, contingent, mature), Par.99, par.107, par.74, par.146, the contingent event certificate 606 or right remains contingent until it is known with absolute certainty that the Boston Celtics will participate in the second round NBA playoff game. At some time 694, it may be determined that the Celtics have satisfied the requirements established by the NBA to participate in the game. Specifically this may include having a regular season and first round playoff win-loss record that is better relative to at least some other teams in the regular season and first round playoffs. When the Celtics have met all the criteria as defined by NBA, the contingent event certificate 606 or right may mature and be known as an event certificate or ticket.)   It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the status of the condition of contingent ticket feature for the same reasons its useful in Leach -namely, to acquire the determined right upon the occurrence of a contingency. (par.24). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results. 
Cella does not explicitly mutually exclusive, however, this is taught by Erisman ( abstract, par.56, mutually exclusive items may either be multiple items that physically cannot be possessed simultaneously or they may be more than one item that the user would not wish to simultaneously possess. This system allows the user to enter multiple, rank ordered bids that are sequentially processed. This allows the user to effectively bid on a large number of items while only receiving the item corresponding to their single, highest ranked, winning bid. Par.72). It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the mutually exclusive feature for the same reasons its useful in Erisman -

As per claim 2, Cella in view of Erisman and Leach teaches claim 1 as above. Cella further teaches:
wherein the real world event data corresponds to a plurality of different events for which different instances of real world event data are received at different times, the processing system ( par.112, the contingency event is related to weather. It can be predicted that weather will be relevant to a wide range of goods, services, and activities, but the weather itself cannot be predicted with a high range of long-term accuracy. Thus, a buyer 102 could purchase an option or futures contract for delivery of a weather-dependent good or service, with the purchase contingent upon the occurrence of a measurable weather event at a given time. Weather-dependent goods and services that could be made the Subject of weather-contingent options and futures contracts include, par.22, Where contingencies emerge after a chain of many related marketplace events (such as the progression of a sports season), an active marketplace can be established for the trading of options and futures contracts based on the events) Cella does not explicitly mutually exclusive, however, this is taught by Erisman ( abstract, par.56, mutually exclusive items may either be multiple items that physically cannot be possessed simultaneously or they may be more than one item that the user would not wish to simultaneously possess. This system allows the user to enter multiple, rank ordered bids that are sequentially processed. This allows the user to effectively bid on a large number of items while only receiving the item corresponding to their single, highest ranked, winning bid. Par.72). It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the mutually exclusive feature for the same reasons its useful in Erisman -namely, This allows the user to effectively bid on a large number of items without the concern that they will receive more than one item (par.126) This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.
Cella does not explicitly teach upon reception of each instance, perform the determination of which ones of the plurality of conditions are no longer possible based on the received instance. However, this is taught by Leach (par. 160, a plurality of future items may include a seat at each home playoff game of a sports team. The plurality of future items is contingent on the team reaching the playoffs and then continuing to win in the playoffs such that further home games may be played. If the team does not make the playoffs, the contingent event certificate 606 or right for the plurality of home playoff games expires. Likewise if the team fails to advance beyond the first home playoff game, the contingent event certificate 606 or right would expire. Par.188, status of each contingent event certificate 606 or right (expired, contingent, mature), Par.99, par.107, par.74, par.146, the contingent event certificate 606 or right remains contingent until it is known with absolute certainty that the Boston Celtics will participate in the second round NBA playoff game. At some time 694, it may be determined that the Celtics have satisfied the requirements established by the NBA to participate in the game. Specifically this may include having a regular season and first round playoff win-loss record that is better relative to at least some other teams in the regular season and first round playoffs. When the Celtics have met all the criteria as defined by NBA, the contingent event certificate 606 or right may mature and be known as an event certificate or ticket.)   It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the status of the condition of contingent ticket feature for the same reasons its useful in Leach -namely, to acquire the determined right upon the occurrence of a contingency. (par.24). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 3, Cella in view of Erisman and Leach teaches claim 1 as above. Cella further teaches: 
 While Cella teaches transmit a notification to a participant( par.89, a message is sent to the user at a step 224 informing the user )
Cella does not teach in response to determination that a segment is no longer possible, to a participant that was assigned to the segment.  However, this is taught by Leach (par. 160, a plurality of future items may include a seat at each home playoff game of a sports team. The plurality of future items is contingent on the team reaching the playoffs and then continuing to win in the playoffs such that further home games may be played. If the team does not make the playoffs, the contingent event certificate 606 or right for the plurality of home playoff games expires. Likewise if the team fails to advance beyond the first home playoff game, the contingent event certificate 606 or right would expire. Par.188, status of each contingent event certificate 606 or right (expired, contingent, mature), Par.99, par.107, par.74, par.146, the contingent event certificate 606 or right remains contingent until it is known with absolute certainty that the Boston Celtics will participate in the second round NBA playoff game. At some time 694, it may be determined that the Celtics have satisfied the requirements established by the NBA to participate in the game. Specifically this may include having a regular season and first round playoff win-loss record that is better relative to at least some other teams in the regular season and first round playoffs. When the Celtics have met all the criteria as defined by NBA, the contingent event certificate 606 or right may mature and be known as an event certificate or ticket.)   It would be prima facie obvious to one having ordinary skill in the art before the filing date to incorporate the status of the condition of contingent ticket feature for the same reasons its useful in Leach -namely, to acquire the determined right upon the occurrence of a contingency. (par.24). This is merely a combination of old elements. In the combination no element would serve a purpose other than it already did independently and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

As per claim 4, Cella in view of Erisman and Leach teaches claim 1 as above. Cella further teaches:
receive a request from a first participant for a real world condition that encompasses multiple segments from the plurality of generated segments; group the multiple segments for the resource into a single group that is then stored in association with the first participant.  (Par.27, the contingent event may consist of a blending of one or more contingencies, including any of the contingencies identified herein. for example, skier might purchase an option to acquire a hotel room and lift ticket on a particular mountain in May, if there is adequate Snow, and if the price is lower than a predetermined amount, par.92, A record 230 may include a plurality of elements 232, which may correspond to information pertinent to a particular buyer 102 or to the buyer's bid to purchase an option. Thus, the record 232 may include a name element 234, an address element 238, a sport element 240, an team element 242, around element 244, a game element 248, a bid element 250, a desired location element 252, a home game element 254. The record 230 may also include a unique bid identifier 258, which can be used to track the bid for processing purposes. 93, The elements 232 could be stored together and associated with a particular bid)

As per claim 5, Cella in view of Erisman and Leach teaches claim 1 as above. Cella further teaches:
 wherein at least some of the plurality of conditions are associated with at least two conditions.  ( par. 10, par.13, A "participant’ should be understood to include any person or entity that can participate in a contingent event; thus, the participant could be a team in a team sports event, an athlete in an individual or team sport, an entertainer in a tentatively scheduled event, or other person or entity. Par.27, the contingent event may consist of a blending of one or more contingencies, including any of the contingencies identified herein. for example, skier might purchase an option to acquire a hotel room and lift ticket on a particular mountain in May, if there is adequate Snow, and if the price is lower than a predetermined amount. par.69)


As per claim 6, 
start an auction process for the plurality of segments; conduct the auction process, wherein the received requests are bids for different ones of the plurality of generated segments; and finalize the auction process, wherein the participants are assigned segments based on their respective bids for each of the plurality of segments. ( par.15, bid to purchase an option or future for a ticket, par.43 par.89, )

As per claim 7, Cella in view of Erisman and Leach teaches claim 1 as above. Cella further teaches:
the plurality of mutually exclusive conditions relate to at least one of the following: 1) a future determination for a location in which an event to which the resource is for will be held, and 2) a future determination of at least one participant for the event. ( par.13, A "participant’ should be understood to include any person or entity that can participate in a contingent event; thus, the participant could be a team in a team sports event, an athlete in an individual or team sport, an entertainer in a tentatively scheduled event, or other person or entity. Par.69) 

Claims 8-50 recite similar limitations as claims 1-7, therefore they are rejected over the same rationales. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAL A. ALSAMIRI whose telephone number is (571)272-5598.  The examiner can normally be reached on M-F: 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571)272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.A.A./Examiner, Art Unit 3628                                                                                                                                                                                                        
/DANIEL VETTER/Primary Examiner, Art Unit 3628